Citation Nr: 1542203	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-240 46	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability to include arthritis.

2.  Entitlement to service connection for bilateral knee disability to include degenerative joint disease and arthritis.  

3.  Entitlement to service connection for a heart disorder to include as secondary to sleep apnea.  

3.  Entitlement to a higher initial rating in excess of 50 percent for sleep apnea. 


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1983.  He also had subsequent service in the reserves.

This matter initially came to the Board of Veterans' Appeals (Board) from rating decisions dated in April 2011, November 2013, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board reopened the Veteran's claim for service connection for a bilateral (right and left) knee disorder and remanded the claims for service connection for bilateral knee disorder, right foot disorder, and sleep apnea to the agency of original jurisdiction (AOJ) for further development.  

In November 2013, the AOJ granted the claim for service connection for sleep apnea and assigned an initial evaluation of 50 percent from April 24, 2010.  The Veteran expressed disagreement with the assigned disability rating in a January 2014 statement.  In August 2015, the AOJ denied the claim for service connection for a heart disorder to include as secondary to sleep apnea.  The Veteran expressed disagreement with this decision in September 2015.  The requisite statements of the case have not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238   (1999).

In a November 2014 decision, the Board denied the Veteran's claims for service connection for a right foot disability and a bilateral knee disability.  The Veteran appealed the Board's November 2014 decision that denied the service connection claims to the United States Court of Appeals for Veteran's Claims (Court).  In a June 2015 Joint Motion for remand, the Court set aside the November 2014 decision and remanded the matter for further proceedings.

In September 2015, the Veteran's representative raised the issue of entitlement to an earlier effective date for the award of service connection for sleep apnea.  This issue is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 Joint Motion for remand, the parties agreed that the Board erred in finding that the October 2013 VA medical opinion was adequate.  The parties found that the October 2013 VA examination and medical opinions were not adequate because the examiners did not provide rationales for the conclusions reached.  

Regarding the claimed bilateral knee disability, the parties indicated that the VA examiner appeared to opine that because the Veteran had post-service surgery in 1993, his knee disabilities were not related to his period of military service.  The parties indicated that the VA examiner further stated that because the Veteran was not seen for a knee disability during active duty or within one year of separation, that his knee condition was not related to service.  However, the VA examiner first noted that service treatment records from 1993 indicated a probable right knee injury but later noted that the Veteran was not seen during active duty.  The parties noted that the Veteran's period of active duty was from February 1976 to March 1983.  Further, the VA examiner opined that the Veteran's knee disabilities were a result of a surgery, yet provided no explanation of how degenerative joint disease is caused by surgery.  

Regarding the claimed right foot disability, the parties indicated that the VA examiner merely noted that the Veteran's foot condition was less likely as not related to service and less likely as not related to the one year time period from separation.  The VA examiner failed to provide any explanation as to why the Veteran's condition was not related to his period of military service.  As such, the October 2013 VA examinations and medical opinions were found to be inadequate. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The Board finds that further evaluation of the etiology the claimed bilateral knee and right foot disabilities is necessary to ascertain whether the claimed disabilities were incurred in or are otherwise related to the Veteran's active service.  

Review the record shows that searches were made for the Veteran's service treatment records to include complete medical and dental records and examination reports.  See the November 2010 AOJ memo.  However, it is not clear if VA requested copies of any service clinical records or hospital records or the Veteran's personnel file.  The Veteran asserts that he was hospitalized when he was stationed in Guam in March 1980 for injuries due to a car accident on March 7, 1980.  He asserts that these injuries led to his claimed disabilities.  In a September 2015 brief, the Veteran's representative argued that since complete copies of service treatment records have not been located, VA should conduct a search for morning reports from NAVCAMS WESTPAC Guam dated in March 1980 and shore patrol records from the Guam Naval Station dated in March 1980 in order to substantiate the report of treatment and the motor vehicle accident in service.  The Board finds that the AOJ should conduct a search for the Veteran's service clinical records and/or hospital records for hospitalization while stationed in Guam in March 1980, and a search for the Veteran's morning reports and shore patrol records.  The AOJ should conduct a search for the Veteran's service personnel records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed knee and right foot disabilities and the service-connected sleep apnea.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disabilities.  

In November 2013, the AOJ granted the claim for service connection for sleep apnea and assigned an initial evaluation of 50 percent from April 24, 2010.  The Veteran expressed disagreement with the assigned disability rating in a January 2014 statement.  In August 2015, the AOJ denied the claim for service connection for a heart disorder to include as secondary to sleep apnea.  The Veteran expressed disagreement with this decision in September 2015.  The requisite statements of the case has not been issued in response.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  Accordingly, this issue is remanded for issuance of a statement of the case.

Lastly, the Board notes that in a June 2015 statement, the Veteran indicated that he wanted the AOJ to consider any additional evidence obtained in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department, including the National Personnel Records Center and the Naval Reserve Center, and conduct a search for the Veteran's service treatment records, service personnel records, and service clinical records and/or hospital records dated in March 1980 showing treatment for injuries allegedly sustained in a car accident on March 7, 1980 while stationed in Guam.  

Contact the appropriate service department or government agency and conduct a search for the Veteran's morning reports dated in March 1980 from NAVCAMS WESTPAC Guam and shore patrol records dated in March 1980 from the Guam Naval Station.  Incorporate any such records in the Veteran's claims file.

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed bilateral knee and right foot disabilities and the service-connected sleep apnea.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

3.  Obtain a medical opinion regarding the etiology of the Veteran's bilateral knee and right foot disabilities.  If an opinion cannot be provided without an examination, one should be provided.  The VA examiner should answer the following question: 

Is it at least as likely as not (50 percent or greater probability) that any current bilateral knee disability and/or right foot disability either began during or was otherwise caused by the Veteran's military service, to include as a result of any injury or event therein? 

In providing the opinion, the examiner is requested to evaluate the Veteran's lay history as to the knee and right foot disabilities.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.
4.  Issue a Statement of the Case for the issues of entitlement to an initial rating in excess of 50 percent for sleep apnea and service connection for a heart disorder to include as secondary to sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board.
 
5.  After completing all indicated development, readjudicate all claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


